Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art does not teach nor suggest an aircraft wing comprising a fuel tank and at least one rib and an isolator fitting comprising, an isolator fitting positionable about an opening in a metallic rib of an aircraft wing comprising, or a method of electrically insulating and supporting a fluid pipe from a metallic rib of an aircraft wing comprising, a first isolator mounted to the rib and having a first isolator opening, a second isolator mounted to the rib and having a nut housing segment defining a second isolator opening, a conduit, and a nut mounted about an outer surface of the conduit and abutted against the first isolator, the conduit extending through the opening of the rib and through the first and second isolator openings, the nut disposed within the nut housing segment of the second isolator to position the nut housing segment between the nut and opening wall of the at least one rib to electrically insulate the conduit from the at least one rib.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642